Citation Nr: 1818160	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-25 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for a right hand disability, to include as secondary to service connected residuals of an injury of the right little finger.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to July 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2010 and December 2014 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue of entitlement to service connection for a right hand disability was denied by the Board in July 2014; was returned to the Board via a Joint Motion for Remand (JMR) in December 2015; and was remanded by the Board in June 2016 for further development.  

Entitlement to compensation for the Veteran's knees was denied by a December 2014 rating decision.  A notice of disagreement was received in December 2014; a statement of the case was issued in July 2016; and a substantive appeal was received in August 2016.     

The Veteran presented testimony at a Board hearing in September 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to compensation under 38 U.S.C. 1151 for right and left knee staph infections have been perfected but will be the subject of a future decision, if in order, so that a request for a hearing on those issues can be fulfilled.


FINDING OF FACT

It is at least as likely as not that the Veteran's right hand disability was incurred in or caused by service.   



CONCLUSION OF LAW

The criteria for an award of service connection for a right hand disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Veteran asserts that he has a right hand disability, to include as secondary to his service-connected residuals of an injury of the right little finger.  

At the September 2013 videoconference the Veteran offered testimony on the issue of a separate award of service connection for right hand disability, secondary to ankylosis of the 4th and 5th fingers.  He reported the loss of all the strength in the right hand.  He stated that he is unable fold the 4th finger and the 3rd finger; and that they will not straighten.  He testified that he cannot make a fist.  He expressed his belief that these problems were due to the infection of the right littler finger incurred in service.  The Veteran was asked as to what exactly he was claiming as a secondary condition.  He noted that it was right hand numbness and hand pain.

The Veteran's service treatment records show that he injured his 5th finger, right hand, in basic training.  The 5th finger had been lacerated by a piece of twine and became infected.  He was diagnosed with infection of the tendon sheath, fifth finger, right hand.  He underwent surgery and subsequently could not fully flex the 5th finger (Medical Treatment Record - Government Facility, 5/3/67; STRs, 1/12/15).

During a February 2011 VA examination, the Veteran reported that in 2000 he noticed that the right 4th finger became stiff and could not be fully flexed.  His right hand grip was poor and interfered with his daily activities.  The examiner noted that the ankylosis of the 5th finger, right did not interfere with the motion of the other digits or with the overall hand function.  Nonetheless, he suggested a diagnosis of ulnar nerve injury, right hand; and he opined that it was at least as likely as not that the Veteran's right hand disability was the result of the 5th finger injury in service.  He stated that the Veteran had mild flexion deformity and focal degenerative joint disease of the DIP, 5th finger; and, reduced sensation at the dorsal portion of the DIP which may be due to partial damage to the digital branch, right ulnar nerve.  The Board notes that service connection is in effect for injury to the right little finger.

At a January 2014 VA examination, the examiner noted a laceration of the 5th finger, right in 1966.  The Veteran stated that his right hand has given him trouble ever since the injury.  He stated that he cannot straighten out his 4th and 5th fingers. When fingers 4 and 5 are into the palm, finger 3 could not be completely straightened.  He had trouble getting his hand into pockets and putting on and taking off gloves.  He reported that flare-ups impact the function of the hand.  Use of the hand caused cramping and fatigue.  Cold weather caused a throbbing ache in the hand.

The examiner noted that the Veteran's range of motion did not conform to the normal range of motion, but was normal for the Veteran (for reasons other than a hand condition, such as age, body habitus, and neurologic disease).  He noted that the Veteran's presentation was not typical for that originating from an infected finger in 1966.  He stated that there was a possibility that his post service left sided massive stroke may have affected hand function at the level of the brain.

Objectively, there was no atrophy of the hand muscles, or of the forearm muscles.  The examiner noted the right mid-forearm measured 12.25 inches and the left 12 inches. With the conflicting appearance of symptoms, an EMG was ordered to help delineate any pathology.  However, the Veteran cancelled the EMG and did not reschedule it.

The examiner, in spite of the failure of the Veteran to report for the additional EMG examination, offered a March 2014 medical opinion based on the available evidence.  He found that it was less likely as not with the exception of the 5th finger injury that any current problems with the right hand were aggravated by the injury to the 5th finger in service.  He reasoned that, anatomically, the 5th finger injury cannot affect the other digits.

Pursuant to the Board's June 2016 remand, the RO scheduled the Veteran for another VA examination and specifically for an EMG.  The Veteran underwent a VA examination in October 2017.  The examiner stated that an EMG could not be performed due to the severity of the Veteran's stroke, which would produce inaccurate results.  The VA examiner found that it was as likely as not that the Veteran's right hand disability was incurred in or caused the Veteran's 1966 injury.  The examiner explained that the medical records support that the Veteran had serious problems to the right hand as a result of the 1966 injury with subsequent infection of the tendon sheath of the right fifth finger.

The Board notes that the February 2011 VA examiner provided a positive nexus opinion based on a theory of secondary service connection.  The October 2017 VA examiner provided a positive nexus opinion with regard to direct service connection.  The January 2014 VA examiner provided a negative nexus opinion.

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In this case, the Board does not find adequate reasons and bases to adopt one medical opinion over the others.  Consequently, the Board finds that the evidence is at least in equipoise.  

In affording the benefit of the doubt to the Veteran, the Board finds that service connection is warranted for the Veteran's right hand disability.  

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The Board notes that an RO letter dated August 2010 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.


ORDER

Entitlement to service connection for a right hand disability is granted.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


